Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Justin Brask on April 20th, 2022.
The application has been amended as follows:

	In the claims:

In claim 2, Line Number 23: Please insert the phrase, “and is directly on” after the phrase, “region overlaps” and before the phrase, “the insulator layer”.

	In claim 2, Line number 23: Please replace the phrase, “separate from” with the phrase, “not touching”.

	In claim 4, Line number 1: Please replace the number “3” with the number “2”.

	In claim 5, line number 1: please delete the phrase, “further comprising: an insulator disposed on the first polycrystalline silicon emitter region; and a second polycrystalline silicon layer of the second conductivity type disposed on the insulator layer,”.

	In claim 5, line number 4: please insert the phrase, “another portion of”, after the phrase, “is disposed through” and before the phrase, “the second polycrystalline silicon layer”.

	In claim 5, line number 5: please delete the phrase, “and through the insulator layer”, after the phrase, “the second conductivity type” and before the period.

In claim 9, Line Number 25: Please insert the phrase, “and is directly on” after the phrase, “region overlaps” and before the phrase, “the insulator layer”.
	
In claim 9, Line number 25: Please replace the phrase, “separate from” with the phrase, “not touching”.

In claim 11, Line Number 1: Please replace the number “10” with the number “9”.

	In claim 12, line number 1: please delete the phrase, “further comprising: an insulator disposed on the first polycrystalline silicon emitter region; and a second polycrystalline silicon layer of the second conductivity type disposed on the insulator layer,”.

In claim 12, line number 4: please insert the phrase, “another portion of”, after the phrase, “is disposed through” and before the phrase, “the second polycrystalline silicon layer”.

	In claim 12, line number 5: please delete the phrase, “and through the insulator layer”, after the phrase, “the second conductivity type” and before the period.

In claim 16, Line Number 19: Please insert the phrase, “and is directly on” after the phrase, “region overlaps” and before the phrase, “the insulator layer”.
	
In claim 16, Line number 19: Please replace the phrase, “separate from” with the phrase, “not touching”.

	In claim 20, line number 1: please delete the phrase, “further comprising: an insulator disposed on the N-type emitter region; and the P-type emitter region disposed on the insulator layer,”.

In claim 20, line number 4: please insert the phrase, “another portion of”, after the phrase, “is disposed through” and before the phrase, “the P-type emitter region”.

	In claim 20, line number 5: please delete the phrase, “and through the insulator layer”, after the phrase, “P-type emitter region” and before the period.

	Cancel claims 3, 10, 19 and 23.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 2 and 9, a skilled artisan would not have found it obvious to have a solar cell comprising: a substrate having a light-receiving surface and a back surface; a first thin dielectric layer disposed on the back surface of the substrate; a first polycrystalline silicon emitter region of a first conductivity type disposed on the first thin dielectric layer, the first polycrystalline silicon emitter region having an exposed outer top portion, wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the first polycrystalline silicon emitter region; a second polycrystalline silicon emitter region of a second, different, conductivity type disposed on a second thin dielectric layer disposed on the back surface of the substrate; a third thin dielectric layer disposed directly on the exposed outer top portion of the first polycrystalline silicon emitter region and disposed laterally directly between the first and second polycrystalline silicon emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the first and second polycrystalline silicon emitter regions; a first conductive contact structure disposed over the first polycrystalline silicon emitter region; a second conductive contact structure disposed over the second polycrystalline silicon emitter region; and an insulator layer disposed on and in direct contact with the first polycrystalline silicon emitter region, wherein the first conductive contact structure is disposed through the insulator layer, and wherein a portion of the second polycrystalline silicon emitter region overlaps and is directly on the insulator layer but is not touching the first conductive contact structure.
Although Hayashi et al. (2015/0340531 A1) teaches a solar cell (Figure 2, #100) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i);
a first polycrystalline silicon emitter region of a first conductivity type disposed on the first thin dielectric layer (Figure 2, #12n);  the first polycrystalline silicon emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below);
wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the first polycrystalline silicon emitter region (Figure 2, #12i is sandwiched between 10 and 12);
a second polycrystalline silicon emitter region of a second, different, conductivity type (Figure 2, #13p) disposed on a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #13i – bottom portion);
a third thin dielectric layer disposed directly on the exposed out top portion of the first polycrystalline silicon emitter region and disposed laterally directly between the first and second polycrystalline silicon emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the first and second polycrystalline silicon emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the first polycrystalline silicon emitter region (Figure 2, #14); and
a second conductive contact structure disposed over the second polycrystalline silicon emitter region (Figure 2, #15).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    602
    720
    media_image1.png
    Greyscale

Hayashi et al. discloses an insulator layer (Figure 2, #18) disposed on and in direct contact with the first polycrystalline silicon emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the second polycrystalline silicon emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).
A skilled artisan would not have had a reason for the above stated limitations, therefore the solar cells as claimed in claim(s) 2, 4-9, 11-15, 22 and 24 are novel and non-obvious in view of the art of record.


The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 16, a skilled artisan would not have found it obvious to have a solar cell, comprising: a substrate having a light-receiving surface and a back surface; a first thin dielectric layer disposed on the back surface of the substrate; a N-type emitter region disposed on a first thin dielectric layer, the N-type emitter region having an exposed outer top portion, wherein the first thin dielectric layer is directly contacting the substrate and the N-type emitter region; an P-type emitter region disposed on a second thin dielectric layer disposed on the back surface of the substrate; a third thin dielectric layer disposed directly on the exposed outer top portion of the N-type emitter region and disposed laterally directly between the N-type and the P-type emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the N-type and the P-type emitter regions; a first conductive contact structure disposed over the N-type emitter region;  a second conductive contact structure disposed over the P-type emitter region, wherein the first and second conductive contact structure comprise a metal foil; and an insulator disposed on and in direct contact with the N-type emitter region, wherein the first conductive contact structure is disposed through the insulator layer, and wherein a portion of the P-type emitter region overlaps and is directly on the insulator layer but is no touching the first conductive contact structure.
Although Hayashi et al. (2015/0340531 A1) teaches a solar cell (Figure 2, #100) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i);
an N-type emitter region disposed on the first thin dielectric layer (Figure 2, #12n – Paragraph 0079);  the N-type emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below);
wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the N-type emitter region (Figure 2, #12i is sandwiched between 10 and 12);
a P-type emitter region (Figure 2, #13p – Paragraph 0079) disposed on a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #13i – bottom portion);
a third thin dielectric layer disposed directly on the exposed outer top portion of the N-type emitter region and disposed laterally directly between the N-type and P-type emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the N-type and P-type emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the N-type (Figure 2, #14); 
a second conductive contact structure disposed over the P-type (Figure 2, #15); and
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    602
    720
    media_image1.png
    Greyscale

Hayashi et al. discloses an insulator layer (Figure 2, #18) disposed on the N-type emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the P-type emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 18).
A skilled artisan would not have had a reason for the above stated limitations, therefore the solar cell as claimed in claim(s)16-18 and 20-21 is novel and non-obvious in view of the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726